 DUDLEY MFG. CORP.Dudley Mfg. Corp.andUnited Furniture Workersof America,AFL-CIO. Case l-CA-5822August 17, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn June 13, 1967, Trial Examiner William J.Brown issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in a certain unfair labor prac-tice and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged inanother unfair labor practice and recommended thedismissal of that allegation. Thereafter, the Re-spondent filed exceptions to the Decision and asupporting brief.General Counsel filed a briefanswering Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Dudley Mfg. Corp.,Dudley, Massachusetts, its officers, agents, succes-sors, and assigns, shall take the action set forth intheTrialExaminer'sRecommended Order, asmodified herein:Amend paragraph 2(b) of the Trial Examiner'sRecommended Order to read:"(b)Post at its plant in Dudley, Massachusetts,copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by the Re-gionalDirector for Region 1, after being dulysigned by the Respondent's representative, shall bepostedby the Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are107customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material."In adopting the Trial Examiner's finding that Respondent maintainedan overly broad no-distribution rule, we reject Respondent's contentionthat the General Counsel failed to meet the burden of showing that therule was in effect at all times material In rejecting Respondent's conten-tion, we note that the rule in question appears in a company rule booklet,issued July 15, 1965, which states that the policies therein will remain ef-fective unless notice of their change is given Respondent introduced noevidence to show that the distribution rule had been changed or amendedin any wayTRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, hereinafter referred to as the Act, came onto be heard at Worcester, Massachusetts, on May 3,1967. The original charge of unfair labor practices hadbeen filed on February 14, 1967, and an amended chargewas filed March 16, 1967, both by the above-indicatedCharging Party, hereinafter referred to as the Union.,The complaint herein was issued March 29, 1967, by theGeneral Counsel of the National Labor Relations Board,hereinafter called General Counsel and the Board, actingthrough the Regional Director for Region 1. It alleged, inaddition to jurisdictional matter, that the above-indicatedRespondent, hereinafter sometimes referred to as theCompany, engaged in unfair labor practices defined inSection 8(a)(1) of the Act. The Company's duly filedanswer denies the commission of the unfair labor prac-tices alleged.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. Posthearing briefs were receivedfrom the General Counsel and the Company and havebeen fully considered. On the entire record herein and onthe basis of my observation of the witnesses, I make thefollowing:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT COMPANYThe pleadings and evidence indicate and I find that theCompany is a corporation organized and existing underand by virtue of the laws of the Commonwealth of Mas-sachusetts with its principal office and place of businessinDudley,Massachusetts, where it is engaged in themanufacture, sale, and distribution of furniture and re-latedproducts.Respondent annually receives at itsDudley operation from points outside the Common-wealth of Massachusetts raw materials valued in excessof $50,000 and annually ships from its Dudley facilityIBy way of affirmative defense set forth in its answer and again at theoutset of the hearing herein, Respondent objected to further proceedingsin view of the inconsistency of the charges, the first alleging unfair laborpractices in the promise and grant of wage increases to discourage unionmembership, and the second, on which the complaint was based, allegingunfair labor practices in the discontinuance of a policy of wage increasesin reprisal for union activities The Trial Examiner ruled that any incon-sistency would not bar prosecution of the complaint herein167 N LRB No. 16 108DECISIONSOF NATIONALLABOR RELATIONS BOARDfinishedproducts valued in excess of $50,000 andshipped to points outside the Commonwealth of Mas-sachusetts. I find, as the Company concedes, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish,and I find, thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis case presents the question as to whether, as al-leged by the General Counsel and denied by the Com-pany, during the course of an organizationalcampaignconducted by the Union among company employees inthe winter of 1966-67, the Company interfered with,restrained, and coerced employees in the exercise of theirrights under Section 7 of the Act by (1) maintaining a ruleprohibiting distribution or posting of literature on com-pany premises without written authorization, and (2)suspending and withholding payment of merit and wage2increases in reprisal for employee support of the Union.General Counsel's Exhibit 3 is a 15-page employeehandbook originally issued by the Company on July 15,1965.Employee Howard Radcliffe identified it as abooklet he was given by the Company at the time of hishiring.Mrs. Inn Tanca, the Company's payroll clerk anda company witness, confirmed that the booklet existed atthe plant and that employees possessed copies. Theevidence thus supports the conclusion which I make, thatthe booklet is a company-issued document establishingcertain terms and conditions of employment. The bookletcontainsnumerous company rules and penalties applica-ble in the event of infraction. Among the rulesis one (rule17), providing for discipline, ranging from written warn-ing for the first offense to discharge for the third offense,in the case of "Distributing or posting written or printedmatter on Company premises without approval bymanagement." It appears from the testimony of Mrs.Tanca, which I credit, that during the 10-year periodpreceding the hearing no employee was ever given a writ-ten warningfor violation of the rule.3 It also appears fromher testimony, and I find in accordance with it, that thereis only one entrance to the plant, the area which is avail-able for the distribution of literature and has in fact beenused for such purpose by labor organizations over theyears. The gate in question is adjacent to a lightly traveledroad. It also appears from Mrs. Tanca's testimony andfrom General Counsel Exhibit 3 that employees havelunch and coffeebreak periods, when, presumably, em-ployees could distribute and receive literature by the ex-pedient of leaving the company premises. Although theCompany is essentially a woodworking operation, thereisno basis in the evidence for inferring that considera-tions of safety justify imposition of special restrictions ondissemination of literature on its premises.SeeKorn In-dustries, Inc.,161 NLRB 866. Rule 17, insofar as it re-lates to unauthorized distribution of union literature onnonwork time and in nonwork areas, is invalid and itsmaintenance constitutes an unfair labor practice withinSection 8(a)(1) of the Act.Stoddard-Quirk Manufactur-ing Co.,138 NLRB 615. With respect to the prohibitionsagainst posting of matter on company bulletin boards(also prohibited by handbook rule 6), the rule would notconstitute an unfair labor practice absent evidence, whichis lacking, that the bulletin board(s) were made availablefornoncompanymatters generally.Challenge-CookBros. of Ohio, Inc., 153NLRB 92.With respect to the alleged suspending and withholdingof merit and other wage increases in reprisal for employeesupport of the Union, it appears from the employee hand-book that a rate range is established for each job classifi-cation and that employees are periodically considered forincreases up to the top of the classification. Radcliffetestified thatsometime, apparently about February 1967,his foreman, Raymond Conieczny,4 in response to Rad-cliffe's question, stated that during the pendency of theelection the Company could not give wage raises, andthat the "freeze" period could last from 6 months to ayear. Stanley Colonair, a former employee who quitwithout notice on March 27, 1967, testified that in lateJanuary 1967, Conieczny told him that although theCompany was not supposed to give raises, he was givinghim a 5-cent increase.5There is no evidence that any employee scheduled fora merit wage increase was not considered for it andproperly evaluated. There is no evidence that wage in-creases, merit or general, were actually withheld duringthe period of union organization. The sum total of theevidence on the issue of alleged suspension and withhold-ing of merit and general increases lies in the Januarystatement of Conieczny to Colonair that the Companywas not supposed to give increases (which, however, theCompany promptly did) and the February statement ofConieczny in reply to Radcliffe's question that increasescould not be given during the pendency of the representa-tion question. This evidence is too scant and inconclusiveto justify a finding that the allegations of the complaint aresupported by a preponderance of the evidence.On the basis of the foregoing I find and conclude that(1) theCompany engaged in unfair labor practicesdefined in Section 8(a)(1) of the Act by maintaining a ruleprohibiting distribution of literature, including matter re-latedtoemployee self-organization,on companypremises on nonwork time in nonwork areas withoutmanagement approval, and (2) the evidence does not pre-ponderate in favor of the conclusion that the Companysuspended and withheld payment of merit and other wageincreases in reprisal for employee support of the Union.2The reference in the complaint to "wage" mcraases apparently relatesto increases other than individual merit adjustments.3This evidence is, at best,equivocal since it could indicate either thatthe rule effectively stifled distribution or posting or that violations weretolerated.4Conieczny is the head of Radcliffe's department with about 18 em-ployees under him. He participated in the hiring of employee StanleyColonair and granted him a wage increase sometime in January1967 Ab-sent evidence from Respondent indicating to the contrary, the record war-rants and requires the conclusion that Conieczny is a supervisor withinthe meaning of Section 2(l 1) of the ActSColonair's personnel record, Resp.Exh. 3, indicates that this increasewas made effective as of January30, 1967.In finding,as I do, that an in-crease was given to Colonair in January 1967, 1 rely solely on Resp. Exh.3, and not on Colonair's testimony, in view of the fact that he was substan-tially impeached by testimony of Union Representative Tsoukans whomI found to be a credible witness. DUDLEY MFG. CORP.109IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Company set forth in section III,above, occurring in connection with the Company'soperations described in section 1, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYIn view of the findings set forth above to the effect thatthe Company has engaged in unfair labor practices affect-ing commerce, I shall recommend that it be required tocease and desist from such unfair labor practices andfrom like or related unfair labor practices, and take suchaffirmative action as appears necessary and appropriateto effectuate the policies of the Act.On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By promulgating and maintaining a rule prohibitingemployees during nonwork time and in nonwork areas ofits plant from distributing written or printed matter on be-half of the Union or any other labor organization withoutmanagement approval, the Company has engaged in andis engaging in unfair labor practices defined in Section8(a)(1) of the Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.5.Except as specified above, the Company has not en-gaged in unfair practices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended that the Company, Dudley Mfg. Corp., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Maintaining in effect plant rules which prohibit orpurport to prohibit employees from distributing on non-work time and in nonwork areas written or printed matteron behalf of the Union or any other labor organizationwithout prior company approval.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under the Act.2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a)Rescind plant rules prohibiting or purporting toprohibit employees from distributing on nonwork timeand in nonwork areas written or printed matter on behalfof the Union or any other labor organization without priorapproval of management.(b)Post at its Dudley, Massachusetts, plant, copies ofthe attached notice marked "Appendix."6 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 1,afterbeing duly signed by the Company'sauthorized representative, shall be posted immediatelyupon receipt thereof, and bemaintainedfor 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Companyto insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 1, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.7sin the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "I In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in writing, within 10 days from the date of thisOrder,what steps Respond-ent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT maintain plant rules which prohibitemployees from distributing on nonworktime and innonwork areas written or printed matter on behalf ofUnited Furniture Workers of America, AFL-CIO,or any other labor organization.The existing plant rule 17 is rescinded.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce employees in the exer-cise of their right under the National Labor RelationsAct, as amended, to join or assist the above-namedor any other labor organization, to bargain collective-ly through representatives of their own choosing, andto engagein other concerted activities for their mu-tual aid or protection.DUDLEY MFG. CORP.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy Building, Cambndge and New SudburyStreets,Boston,Massachusetts02203,Telephone223-3300.